Citation Nr: 1339386	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-17 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral leg disability.  


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the benefit sought on appeal.

In April 2012, the Veteran appeared and gave testimony at a videoconference hearing before the undersigned, and a transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A remand of the Veteran's claim is warranted.  Although the Board regrets the delay associated with this remand, further development of the record is required before the Board may render a decision.  

Due process requires that VA notify the Veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991); Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Veteran received a VA examination on his condition in July 2009.  The examiner opined that the "timeline for the initiation of the [Veteran's disability] cannot be extrapolated back to his military service . . . since there is little record of his symptoms of treatment from the end of military service to the current time."  In August 2009, the same VA examiner found that the Veteran suffered from bilateral iliotibial band syndrome that was less likely than not related to military service.  Instead, that syndrome was due to tight musculature.  The examiner noted that the Veteran did not report experiencing that issue in the military.  In July 2010, the same VA examiner diagnosed the Veteran with a bilateral suprapatellar tendon spur, bilateral iliotibial band syndrome, and right hip osteoarthritis.  The examiner opined that none of the Veterans diagnoses were related to active duty service.  A September 2010 VA examiner concluded similarly, noting that the Veteran had no treatment for a leg condition until 2000.  The examiner further noted that the Veteran's separation examination indicated that the Veteran was in good health, with no complaints relating to the legs noted at that time.  Upon review of the examination reports, the Board finds that the two VA examiners did not adequately consider the Veteran's contentions regarding his in-service experiences and placed excessive weight on the lack of in-service complaints of leg pain as a rationale for the conclusions reached.  

In April 2012, the Veteran's treating VA physician stated that the Veteran experienced bilateral knee pain, bilateral hip pain, and moderate degenerative changes of the knees and hips.  The physician noted the Veteran's contentions that he had 42 parachute jumps in-service, often landing hard on frozen ground and uneven hills.  The physician further noted the Veteran's contentions that he had training at night, during which time he could not see the ground to determine how fast he was moving.  The physician opined that those in-service incidents caused injuries to his knees and hips, and more than likely the Veteran was experiencing pain as a result of those injuries due to his in-service experiences.  The physician noted that the Veteran's injuries were more likely than not due to his military occupational (MOS) specialty as a paratrooper.  

Upon review of this opinion, the Board observes that the Veteran's MOS was not, in fact, that of a paratrooper.  Instead, the Veteran's MOS was a light weapons infantryman.  The Veteran's service separation document indicates that the Veteran obtained the Parachutist Badge, which indicates that the Veteran satisfactorily completed prescribed proficiency tests while assigned or attached to an airborne unit or the Airborne Department of the Infantry School.  Accordingly, the Board finds that the April 2012 opinion, by itself, is based on an inaccurate assumption regarding the nature of the Veteran's service and is accordingly not itself of adequate probative value for the purpose of rendering a decision.

Accordingly, the Veteran should also be provided an additional examination with an examiner who has not previously examined the Veteran addressing the nature and etiology of his bilateral leg disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise who has not previously examined to determine the nature and etiology of the Veteran's bilateral leg disability.  The examiner must review the claims file and must note that review in the report.  After performing a physical examination of the Veteran and any necessary diagnostic testing, including new radiological testing, if warranted, the examiner should address the following issues:

a)  Describe all disabilities of the Veteran's bilateral legs, to include any conditions affecting the knees and hips.

b)  With respect to each of the bilateral leg disabilities that the examiner identifies, is it at least as likely as not (50 percent probability or greater) that each disability had an onset in service or is otherwise related to service, to include any complaints noted in the Veteran's service treatment records and the Veteran's service earning the parachutist badge?  These opinion should consider the Veteran's contentions regarding his in-service experiences, including his experiences involving parachuting from airplanes.  These opinions should also consider the Veteran's contentions regarding the nature of his injuries.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


